DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 3/7/2022 have been fully considered, but are moot in view of the new grounds of rejection based upon the newly-cited Crifasi and Wolfe references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crifasi et al., US 2015/0293275.
Regarding Claim 8, Crifasi discloses:  An optical element comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a substrate (substrate 210; paragraph [0018] and FIGS. 1-4 of Crifasi);
a metallic seed layer on the substrate (adhesion layer 240 is on substrate 210 and may be Ni, Cr, NiCr, Ti, Al.sub.2O.sub.3, Bi, Bi.sub.2O.sub.3 or combinations thereof; paragraph [0020] and FIG. 2 of Crifasi);
the metallic seed layer having a thickness of not more than 5 nm (adhesion layer 240 may have a thickness of between about 5.0 nm and about 50 nm; paragraph [0020] and FIG. 2 of Crifasi); and
an aluminum layer disposed on a side of the metallic seed layer that faces away from the substrate (metallic layer 220 may be aluminum or aluminum alloy and is disposed on a side of adhesion layer 240 that faces away from substrate 210; paragraph [0019] and FIG. 2 of Crifasi);
wherein the aluminum layer directly adjoins the metallic seed layer (metallic layer 220 directly adjoins adhesion layer 240; paragraphs [0019], [0020] and FIG. 2 of Crifasi);
wherein the aluminum layer has a thickness of more than 30 nm (metallic layer 220 may have a thickness of between about 2.0 .mu.m [2000 nm] and about 10.0 .mu.m [10000 nm]; paragraph [0019] and FIG. 2 of Crifasi); and
wherein the aluminum layer has a root mean square roughness of less than 0.7 nm (metallic layer 220 has a surface roughness of less than about 25 angstroms [2.5 nm] RMS; paragraph [0019] and FIG. 2 of Crifasi).

Regarding Claim 9, Crifasi discloses:  wherein the metallic seed layer comprises Cu, Ti, Fe, Zn or Cr (adhesion layer 240 may be Ni, Cr, NiCr, Ti, Al.sub.2O.sub.3, Bi, Bi.sub.2O.sub.3 or combinations thereof; paragraph [0020] and FIG. 2 of Crifasi).

Regarding Claim 11, Crifasi discloses:  wherein the optical element is a mirror, and wherein the aluminum layer is a mirror layer (layers 210, 240, and 220 form a mirror 200; paragraph [0018] and FIG. 2 of Crifasi).

Regarding Claim 12, Crifasi discloses:  wherein the metallic seed layer is between 2 nm and 5 nm thick (adhesion layer 240 may have a thickness of between about 5.0 nm and about 50 nm; paragraph [0020] and FIG. 2 of Crifasi).

Regarding Claim 14, Crifasi discloses:  wherein the aluminum layer has a root mean square roughness of less than 0.4 nm (metallic layer 220 has a surface roughness of less than about 25 angstroms [2.5 nm] RMS; paragraph [0019] and FIG. 2 of Crifasi).

Regarding Claim 15, Crifasi discloses:  further comprising a protective layer disposed on the aluminum layer, wherein the protective layer has a thickness of not more than 5 nm (an interface layer may be deposited between a reflective metal layer and a tuning layer of a thin film stack 230, wherein the interface layer may have a thickness of between about 5.0 nm and about 20 nm; paragraphs [0023], [0024] and FIG. 2 of Crifasi).

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfe et al., US 6,078,425.
Regarding Claim 16, Wolfe discloses:  An optical element comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a substrate (silver layer 16; FIGS. 2, 3 of Wolfe);
a metallic seed layer on the substrate (adhesion layer 14 is on silver layer 16 and is comprised of nickel or chromium metal, an alloy of nickel and chromium (NiCr), a nitride of nickel or chromium [NiN.sub.x, CrN.sub.x], or a composite nitride of nickel-chromium [NiCrN.sub.x]; column 5, lines 26-35 and FIG. 2 of Wolfe; the Examiner notes that the broadest reasonable interpretation of “on” includes being located in the same layer stack, and the Examiner further notes that the claim does not require, e.g., that the substrate is an uppermost or lowermost layer in a stack of layers comprising the claimed layers);
the metallic seed layer having a thickness of not more than 5 nm (thickness of adhesion layer 14 is typically in the range of about 0.5-5.0 nm if a pure metal or NiCr alloy is used; column 5, line 58 – column 6, line 3 and FIG. 2 of Wolfe); and
an aluminum layer disposed on a side of the metallic seed layer that faces away from the substrate (aluminum layer 12 is disposed on a side of adhesion layer 14 that faces away from silver layer 16; FIG. 2 of Wolfe);
wherein the aluminum layer directly adjoins the metallic seed layer (aluminum layer 12 directly adjoins adhesion layer 14; FIG. 2 of Wolfe);
wherein the aluminum layer has a thickness of more than 30 nm 
wherein the metallic seed layer is between 2.5 nm and 3.5 nm thick (thickness of the adhesion layer 14 is typically in the range of about 0.5-5.0 nm if a pure metal or NiCr alloy is used; column 5, line 58 – column 6, line 3 and FIG. 2 of Wolfe).

Regarding Claim 17, Wolfe discloses:  wherein the metallic seed layer comprises Cu, Ti, Fe, Zn or Cr (adhesion layer 14 is comprised of nickel or chromium metal, an alloy of nickel and chromium (NiCr), a nitride of nickel or chromium [NiN.sub.x, CrN.sub.x], or a composite nitride of nickel-chromium [NiCrN.sub.x]; column 5, lines 26-35 and FIG. 2 of Wolfe).

Regarding Claim 18, Wolfe discloses:  wherein the optical element is a mirror, and wherein the aluminum layer is a mirror layer (the device of FIG. 2 of Wolfe is a multilayer mirror; Abstract and column 3, line 63 – column 4, line 7 and column 5, lines 7-13 and FIG. 2 of Wolfe).

Regarding Claim 19, Wolfe discloses:  further comprising a protective layer disposed on the aluminum layer, wherein the protective layer has a thickness of not more than 5 nm (passivation layer 18 is disposed on aluminum layer 12 and may have a thickness of about 0.5 to 1.0 nm; column 6, lines 23-34 and FIG. 2 of Wolfe).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crifasi, or alternatively, as being unpatentable over Crifasi in view of Wolfe.
Regarding Claim 13, Crifasi does not appear to explicitly disclose:  wherein the metallic seed layer is between 2.5 nm and 3.5 nm thick.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller
In the present case, Crifasi specifically discloses that adhesion layer 240 has a low thickness [5 nm to 50 nm] and is optional, but when present, helps to improve the bonding of the layers to which it is adjacent (see, e.g., paragraph [0020] and FIG. 2 of Crifasi).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a slightly lower thickness [2.5 nm to 3.5 nm] for the adhesion layer 240 of Crifasi because such optional layer merely serves to help with bonding, and thus may be provided in as small a thickness as desired, i.e., by deciding the extent to which its help with bonding is needed or desired (e.g., in a cost/beneift trade-off with cost of the material or increased thickness of the device), in accordance with the disclosures of paragraph [0020] of Crifasi.
Furthermore, Wolfe is related to Crifasi with respect to mirrors utilizing reflective aluminum layers.
Wolfe teaches:  wherein the metallic seed layer is between 2.5 nm and 3.5 nm thick (in multi-layer mirror comprising an aluminum layer, a metallic adhesion layer 14 for improving adhesion of adjacent layers has a thickness of about 0.5-5.0 nm; column 5, line 58 – column 6, line 3 and FIG. 2 of Wolfe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the small layer thickness of Wolfe’s adhesion layer 14 for the adhesion layer 240 of Crifasi because Wolfe teaches that a small thickness is preferred to avoid adverse effect on reflectance [of the mirror], and furthermore, even though thicknesses of less than 5 nm may result in a non-continuous film, a continuous layer is not necessary because the layer still serves to facilitate the bonding effect of the layer at such small thickness, as taught in column 5, line 58 – column 6, line 3 of Wolfe.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfe, or alternatively, as being unpatentable over Wolfe in view of Crifasi.
Regarding Claim 13, Wolfe discloses a “highly polished” aluminum layer (see, e.g., column 4, lines 8-20 and column 5, lines 7-13 and column 7, lines 38-52 of Wolfe).
Nevertheless, Wolfe does not appear to explicitly disclose:  wherein the aluminum layer has a root mean square roughness of less than 0.4 nm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, Wolfe specifically discloses that the aluminum layer is a “highly polished” aluminum layer, and thus has a very low degree of roughness, and further discloses that a highly polished aluminum surface results in a high degree of reflection (see, e.g., column 4, lines 8-20 and column 5, lines 7-13 and column 7, lines 38-52 of Wolfe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed low roughness for the aluminum layer of Wolfe in order to achieve the desired “highly polished” surface to maximize reflectance for ideal functioning of the device as a mirror, as evidenced by column 4, lines 8-20 and column 5, lines 7-13 and column 7, lines 38-52 of Wolfe.
Furthermore, Crifasi is related to Wolfe with respect to mirrors utilizing reflective aluminum layers.
Crifasi teaches:  wherein the aluminum layer has a root mean square roughness of less than 0.4 nm (metallic layer 220 has a surface roughness of less than about 25 angstroms [2.5 nm] RMS; paragraph [0019] and FIG. 2 of Crifasi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the low roughness of Crifasi for the aluminum layer of 

Conclusion
Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RYAN S DUNNING/Primary Examiner, Art Unit 2872